CRICHTON, J.,
additionally concurs and assigns reasons:
hi agree with the Court’s decision to deny admission, as this applicant’s historical pattern of disregarding court orders, bench' warrants, and attachments shows a complete disdain for the law. More specifically, applicant has received thirteen traffic violations, eight of which resulted in attachments and/or contempt findings issued against her-for failure to appear or *836address the citations. Applicant’s unacceptable conduct also demonstrates a lack of proper character and fitness to practice law in the State of Louisiana. It is our duty to uphold the high standards required of those entering our noble profession, and the applicant in this matter has not met that threshold.